DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation “the content including an image and text” is unclear and confusing. Claim 21 recites three different types of contents (i.e., content in the first region of display before changing, content in the first region of display after changing, and content in the second region of display), and it is unclear to which content the claimed limitation refers to.
Regarding claim 34, the limitation “a period of time that the content has been displayed in the first region of the display” is unclear and confusing. Claim 21 recites two different types of contents displayed in the first region (i.e., content before changing and content after changing), and it is unclear to which content the claimed limitation refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQueen et al. (USPN 9,794,511).
Regarding claim 35, McQueen discloses:
a display in a setting, the display being mounted vertically on a wall in the setting; a camera mounted on the wall on which the display is mounted (see col 3 lines 8-9, figs 1-2, cameras 208 and display 202 mounted on a wall); and
a processor (see col 5 line 34, processors) to dynamically change content on the display based on information supplied by the camera (see col 5 lines 20-23, col 11 line 51 through col 12 line 6, and fig 5, changing content on the display based on a position of a user determined from images captured by the camera), wherein the processor is to
divide distances from the display into at least two ranges (see col 12 lines 7-10 and fig 5, multiple ranges) and
to change the content in accordance with a person's location in a range (see col 11 line 51 through col 12 line 6 and fig 5, changing the content on the display according to the position of the user in a range),
the content including an image and text, and replace at least one of the image to a different image and the text with different text on the display in accordance with the person's location (see col 11 line 51 through col 12 line 6 and fig 5, the changing of content includes replacing texts and images with larger and/or smaller texts/images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over McQueen et al. (USPN 9,794,511) in view of Naveh (USPAPN 2014/0062852).
Regarding claim 21, McQueen discloses:
a display in a setting, the display being mounted vertically on a wall in the setting; a camera mounted on the wall on which the display is mounted (see col 3 lines 8-9, figs 1-2, cameras 208 and display 202 mounted on a wall); and
a processor (see col 5 line 34, processors) to dynamically change content on the display based on information supplied by the camera (see col 5 lines 20-23, col 11 line 51 through col 12 line 6, and fig 5, changing content on the display based on a position of a user determined from images captured by the camera), wherein the processor is to:
divide distances from the display into at least two ranges (see col 12 lines 7-10 and fig 5, multiple ranges) and
to change content in a first region of the display in accordance with a person's location in a range (see col 11 line 51 through col 12 line 6 and fig 5, changing the content on the display according to the position of the user in a range).
However, McQueen does not disclose to maintain content in a second region, separate from the first region, of the display regardless of the person's location in the range.
In a similar field of endeavor of adjusting displayed content based on user position relative to a display, Naveh discloses to maintain content in a second region, separate from the first region, of the display regardless of the person's location in the range (see para [19] and fig 2, changing content of a first region of a display according to a position of a user relative to the display, while not changing content of a second region of the display).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McQueen with Naveh, and change content on a display according to a position of a user in a range from the display, as disclosed by McQueen, while a portion of the display is not changed, as disclosed by Naveh, for the purpose of selectively changing elements that are more significant to the content (see Naveh para [19]).
Regarding claim 22, McQueen further discloses wherein the content including an image and text (see col 11 line 51 through col 12 line 6 and fig 5, texts and images).
Regarding claim 23, McQueen further discloses wherein the range is determined in accordance with a person in range closest to the display (see col 8 lines 64 through col 9 line 4, wherein the user is determined as a primary user nearest to the display).
Regarding claim 24, McQueen and Naveh further disclose wherein, when a person is in a first range closest to the display, the processor is to control the display to display the image at a high resolution and the text at a small font size in the first region of the display (see McQueen col 11 lines 60-67 and fig 5, the closest range results in higher granularity and level of detail (i.e., higher resolution) and smaller fonts; and see Naveh para [19], not changing content of the second region of the display).
Regarding claim 25, McQueen and Naveh further disclose wherein, when people are only in a second range furthest from the display, the processor is to control the display to display the image at a low resolution and the text at a large font size in the first region of the display (see McQueen col 12 lines 1-6 and fig 5, the farthest range results in lower granularity and level of detail (i.e., lower resolution) and larger fonts; and see Naveh para [19], not changing content of the second region of the display).
Regarding claim 26, McQueen and Naveh further disclose wherein, when people are in a third range between the first and second ranges, and no one is in the first range, the processor is to control the display to display the image at a medium resolution and the text at an intermediate font size in the first region of the display (see McQueen col 12 lines 25-38 and fig 5, the medium range results in medium granularity and level of detail (i.e., medium resolution) and medium fonts; and see Naveh para [19], not changing content of the second region of the display).
Regarding claim 28, McQueen and Naveh further disclose wherein the processor is to change at least one of the image to a different image and the text to different text on the display in the first region of the display in accordance with the person's location (see McQueen col 11 line 51 through col 12 line 6 and fig 5, the changing of content includes: i) replacing texts and images with larger and/or smaller texts/images, and ii) including larger and/or smaller number of sections; and see Naveh para [19], not changing content of the second region of the display).
Regarding claim 29, McQueen and Naveh further disclose wherein the different image includes additional objects to those in the image and the different text includes additional text to that in the text (see rejection of claim 28 and McQueen fig 5, including larger and/or smaller number of sections).
Regarding claim 30, McQueen and Naveh further disclose wherein the different image includes different objects than the image and the different text includes different words than in the text (see rejection of claim 28 and McQueen fig 5, including larger and/or smaller number of sections).
Regarding claim 31, McQueen and Naveh further disclose wherein the processor is to change both the image to a different image and the text to different text on the display in accordance with the person's location (see rejection of claim 28 and McQueen fig 5, replacing texts and images with larger and/or smaller texts/images).
Regarding claim 32, McQueen and Naveh further disclose wherein the different image includes different objects than the image and the different text includes different words on the display in accordance with the person's location (see rejection of claim 28 and McQueen fig 5, including larger and/or smaller number of sections).
Regarding claim 33, McQueen and Naveh further disclose wherein the different image includes additional objects to those in the image and the different text includes additional text to that in the text (see rejection of claim 28 and McQueen fig 5, including larger and/or smaller number of sections).

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McQueen and Naveh in view of de Lima et al. (USPAPN 2014/0035814).
Regarding claim 27, McQueen and Naveh disclose everything claimed as applied above (see rejection of claim 22), however, do not disclose wherein, when no one is within any range, the processor is to control the display to display a low resolution image or no image and no text in the first region of the display.
In a similar field of endeavor of adjusting displayed content based on user position relative to a display, de Lima discloses wherein, when no one is within any range, the processor is to control the display to display a low resolution image or no image and no text in the first region of the display (see para [21], a display is turned off if no users are detected in front of the display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McQueen and Naveh with de Lima, and change content on a portion of a display according to a position of a detected user in a range from the display, as disclosed by McQueen and Naveh, wherein the display is turned off if no users are detected, as disclosed by de Lima, for the purpose of conserving power (see de Lima para [21]).
Regarding claim 34, McQueen and Naveh disclose everything claimed as applied above (see rejection of claim 21), however, do not disclose wherein the processor is to determine a period of time that the content has been displayed in the first region of the display and, on condition that no person is in a first range closest to the display, change the content in the first region of the display after a predetermined period of time.
De Lima discloses wherein the processor is to determine a period of time that the content has been displayed in the first region of the display and, on condition that no person is in a first range closest to the display, change the content in the first region of the display after a predetermined period of time (see para [21], a display is dimmed if no users are detected in front of the display for a predetermined amount of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McQueen and Naveh with de Lima, and change content on a portion of a display according to a position of a detected user in a range from the display, as disclosed by McQueen and Naveh, wherein the display is dimmed if no users are detected for a predetermined amount of time, as disclosed by de Lima, for the purpose of conserving power (see de Lima para [21]).




Response to Arguments
Applicant’s arguments with respect to claims 21-35 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo et al. (USPN 10,373,357) discloses dynamically changing a display according to distances to users detected in front of the display.
Markovic et al. (USPN 8,649,554) discloses dynamically changing portions of a display according to distances to users detected in front of the display (see fig 6A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668